Stephens, P. J.
1. Where, in support of a motion for continuance on the ground of absence of the defendant on account of sickness, the only evidence tending to show the defendant’s inability to be present in court was an unsworn statement by a physician, and it appears that the absent defendant had.no knowledge of the dealings of the. plaintiff, and therefore it does not appear that had the defendant been present the ease which resulted in a verdict for the plaintiff would have been different, it does not appear that the court, abused its discretion in overruling the motion. Smith v. Williamson, 29 Ga. App. 103 (114 S. E. 86); Covington v. Case Threshing Machine Co., 26 Ga. App. 781 (107 S. E. 370).
2. This was a suit to foreclose a laborer’s lien. The evidence authorized the verdict for the plaintiff. No error appears.

Judgment affirmed.


Sutton and Felton, JJ., conour.